              Case 2:19-cr-00106-JAM Document 29 Filed 04/29/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00106-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JULIO ADRIAN JIMENEZ SEVILLA,                      DATE: June 16, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case was set for a status conference on May 12, 2020. On April 23, 2020, by its own

18 motion, this Court continued the status conference to June 16, 2020. On April 17, 2020, this Court

19 issued General Order 617, which suspends all jury trials in the Eastern District of California scheduled

20 to commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

21 after June 1. This and previous General Orders were entered to address public health concerns related to

22 COVID-19.

23          Although the General Orders address the district-wide health concern, the Supreme Court has

24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

27 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

28 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00106-JAM Document 29 Filed 04/29/20 Page 2 of 4


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and

10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on June 16, 2020 at 9:15 a.m.,

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00106-JAM Document 29 Filed 04/29/20 Page 3 of 4


 1         2.        By this stipulation, defendant now moves to exclude time between May 12, 2020 and

 2 June 16, 2020, under Local Code T4.

 3         3.        The parties agree and stipulate, and request that the Court find the following:

 4                   a)     The government has represented that the discovery associated with this case

 5         includes investigative reports and related documents in electronic form and video and audio

 6         recordings. All of this discovery has been either produced directly to counsel and/or made

 7         available for inspection and copying. Additionally, a plea offer has been made to the defense.

 8                   b)     Counsel for defendant desires additional time to consult with his client, conduct

 9         investigation and research related to the current charges, and discuss possible resolutions with his

10         client.

11                   c)     Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him/her the reasonable time necessary for effective preparation, taking

13         into account the exercise of due diligence.

14                   d)     The government does not object to the continuance.

15                   e)     In addition to the public health concerns cited by General Order 617, and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because the trial would involve individuals/witnesses with high-risk factors, such as

18         age, and medical conditions.

19                   f)     Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of May 12, 2020 to June 16, 2020

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         4.        Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00106-JAM Document 29 Filed 04/29/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: April 28, 2020                                  MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ VINCENZA RABENN
 8                                                          VINCENZA RABENN
                                                            Assistant United States Attorney
 9

10
     Dated: April 28, 2020                                  /s/ PHILIP COZENS
11                                                          PHILIP COZENS
12                                                          Counsel for Defendant
                                                            JULIO ADRIAN JIMENEZ
13                                                          SEVILLA

14

15

16

17

18                                        FINDINGS AND ORDER

19

20          IT IS SO FOUND AND ORDERED this 28th day of April, 2020.

21
                                                         /s/ John A. Mendez
22                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
      PERIODS UNDER SPEEDY TRIAL ACT
